     Case 2:19-cv-01682-AJS Document 19 Filed 07/28/20 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SADIS & GOLDBERG, LLP,

                Plaintiff,                             19cv1682
                                                       ELECTRONICALLY FILED
                        v.

AKSHITA BANERJEE, SUMANTA
BANERJEE,

                Defendants.


         Memorandum Order denying Motion to Set Aside Default Judgment


I.      Introduction

        Currently pending before this Court is Defendants’ (husband Sumanta and wife

Akshita Banerjee’s) Motion to Set Aside the Default Judgment entered against them on

February 18, 2020. Doc. 12 and Doc. 14. The Complaint in this case was filed on

December 31, 2019, and the Summons was returned executed by a process server by

hand-delivery on Defendant-wife Akshita Banerjee at the Allegheny County residence of

the Banerjees, on January 14, 2020. Doc. 5 and Doc. 6. On January 31, 2020, the same

day the Answer was due, Plaintiff stipulated to an extension of time to Answer the

Complaint, after Plaintiff’s local counsel received a telephone message from Defendant-

wife Banerjee and had two subsequent conversations with her, wherein she requested

additional time to respond to the Complaint. This Court, however, denied said

Stipulation until counsel entered an appearance on behalf of Defendants. Doc. 9. No

appearance on behalf of Defendants was entered, and instead on February 18, 2020

(following an email by local counsel to Defendants stating its intent to request default),


                                             1
    Case 2:19-cv-01682-AJS Document 19 Filed 07/28/20 Page 2 of 9




Plaintiff filed a Motion for Default/Default Judgment, seeking a sum certain of

$539,956.00 plus costs against Defendants, which the Clerk of Court entered on February

20, 2020. Doc. 13.1

        On July 15, 2020, counsel on behalf of Defendants has filed the instant Motion to

Set Aside the Default Judgment (doc. 14), attaching no sworn declarations, and Plaintiff

has filed its Opposition thereto with supporting Affidavits/documents and Brief. Doc. 17

and Doc. 18.

II.     Background

        The parties are no strangers to litigation with each other, having been embroiled

in lawsuits pending in the Southern District of New York since 2013 (the Original lawsuit

was filed in October of 2013 and later dismissed without prejudice and was refiled in

February of 2014). The basis of the underlying dispute, which is relevant to this

litigation, stems from Defendant-husband’s alleged unpaid legal bills in the amount of

$379,652.37, for services rendered by the Sadis & Goldberg Law Firm, dating back to

2009.

        The Banerjees are also no strangers to the act of being served with legal process,

having default/default judgment entered against them, and later claiming that they did not

receive legal process, as a basis to lift the defaults/default judgments. In the New York

litigation (Sadis & Golberg, LLP v. Banerjee, No. 14-cv-913 (LTS) (SDNY)), as well as

two cases in Massachusetts (Tuckerbrook Alt. Invs, LP v. Banerjee, No. 09-cv-11672

(WGY)(D. Mass.) and Tuckerbrook Alt. Invs., LP v. Banerjee, No. 12-cv-11643 (GAO




1
 Notice of default/default judgment was also sent by email to Defendants and by hard
copy delivered to their home by FedEx. Doc. 12-6 and Doc. 12-7.


                                             2
  Case 2:19-cv-01682-AJS Document 19 Filed 07/28/20 Page 3 of 9




(D. Mass.)), which formed the contractual basis for the legal relationship between

Plaintiff and Defendants (as Plaintiff was hired by Defendant-husband to represent him in

two Massachusetts lawsuits pending against him), Defendants made eerily similar

arguments before those Courts, but ultimately the Courts in both Massachusetts and New

York were unconvinced by those arguments.

        In the New York litigation, Defendant-husband even waited until the final day to

make a motion to vacate the default judgment, a year after default judgment was entered,

and unsuccessfully sought the Court set aside the default judgment. Defendant raised the

same issues as in this case - - that he did not have actual notice of the lawsuit, that he was

not served, and that he had meritorious defenses. The District Court in the New York

litigation did not find Defendants’ positions to be convincing and declined to set aside the

default judgment. Specifically, the Honorable Judge Laura Taylor Swain rejected

Defendant-husband’s argument that he had never been properly served, did not have

notice of the New York litigation, and failed to proffer a meritorious defense. Doc. 17-14

at 1,7. That ruling was appealed, and the United States Court of Appeals for the Second

Circuit agreed with the default judgment but remanded the case on the basis of subject

matter jurisdiction as Defendant-husband claimed for the first time on appeal that he is a

resident of India, not of Pennsylvania, where his wife was served on his behalf at their

Allegheny County residence. Plaintiff, in its Opposition, raises numerous other sworn

factual contentions related to the Defendants pattern of dishonesty and evasion of legal

process, which the Court notes and incorporates herein. See Doc. 18. Plaintiff also

attaches filings, which are matters of public record, from the numerous cases, to establish

a pattern by Defendants related to this conduct.




                                              3
  Case 2:19-cv-01682-AJS Document 19 Filed 07/28/20 Page 4 of 9




       Plaintiff’s theory of the basis for this pattern of willful defaults and fraudulent

transfers of assets, which is essentially the subject of this lawsuit, centers upon its

allegations that Defendants, while engaging in this purposeful course of evasion of its

secured creditors, continue to improperly shift assets to avoid judgments, both to relatives

in India and to Defendant-wife Akshita Banerjee, here in the Western District of

Pennsylvania. In fact, the Complaint in this case, filed on December 31, 2019, alleges

that Defendant-husband fraudulently transferred, and Defendant-wife fraudulently

accepted, a large sum of money (approximately $431,610.00) in order to avoid paying

creditors, namely Plaintiff, and related judgments. Doc. 1. Notably, according to the

Complaint, these transfers occurred while the New York litigation was pending and

Defendants were aware of that litigation, Defendant-wife having accepted legal process

on Defendant-husband’s behalf. Doc. 1, at Paragraph 53. In Defendant-wife’s 2019

deposition, in the New York litigation, she testified that the money from Defendant-

husband was used to pay building costs for their home in the affluent community of

Upper St. Clair, Pennsylvania. Doc. 1 at paragraph 56. It is worth noting that the home

is listed in the name of Defendant-wife, and her father, not Sumanta Banerjee. Doc. 1 at

paragraph 38. These transfers, according to the Complaint, violate the Pennsylvania

Uniform Fraudulent Transfer Act (12 Pa. C.S. Section 5104), as well as the New York

Debtor and Creditor Law.

III.   Discussion

       Where, as is the case here, a party seeks to have a default judgment vacated, Fed.

R. Civ. Pr. 60(b) is applicable (as opposed to entry of default under Fed. R. Civ. Pr. 55).

Rule 60(b) provides that on motion and just terms, the Court may relieve a party or its




                                               4
  Case 2:19-cv-01682-AJS Document 19 Filed 07/28/20 Page 5 of 9




legal representative from a final judgment for several reasons including: (1) mistake, (2)

inadvertence, (3) surprise, or (4) excusable neglect. FROF, Inc. v. Stuart C. Harris and

Roger Maggio, 695 F.Supp. 827, 830 (E.D. Pa. 1988).

       Specifically, Rule 60(b), “lists six reasons for which a ‘court may relieve a party

or its legal representative from a final judgment, order, or proceeding.’” Budget Blinds,

Inc. v. White, 536 F.3d 244, 251 (3d Cir. 2008) (quoting FRCP 60(b)). The six reasons

are: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

evidence that, with reasonable diligence, could not have been discovered in time to move

for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or

extrinsic), misrepresentation, or misconduct by an opposing party; (4) the judgment is

void; (5) the judgment has been satisfied, released, or discharged; it is based on an earlier

judgment that has been reversed or vacated; or applying it prospectively is no longer

equitable; or (6) any other reason that justifies relief.” FRCP 60(b).

       Although default judgments are generally disfavored, courts “cannot apply this

presumption against default judgments if doing so would be inconsistent with the Federal

Rules of Civil Procedure or our case law interpreting these Rules.” Id. at 258;

Pennsylvania Land Holdings Corp. v. Mason, No. 2:06CV1150, 2008 WL 3246868, at *2

(W.D. Pa. Aug. 6, 2008).

       In addition to a finding of mistake, inadvertence, surprise, or excusable neglect, or

the like, the United States Court of Appeals for the Third Circuit requires that the Court

undertake three additional inquiries: (1) whether granting of the motion would work

prejudice to Plaintiffs; (2) whether a meritorious defense had been presented by

Defendants in support of their motion to set aside the default, and (3) whether the default




                                              5
  Case 2:19-cv-01682-AJS Document 19 Filed 07/28/20 Page 6 of 9




was the result of Defendants’ culpable conduct. FROF, Inc., 695 F.Supp. 827, 830-31.

Budget Blinds, 536 F.3d at 256.

       Keeping in mind that all doubts should be resolved in favor of the movant who

seeks to set aside the default judgment, Medunic v. Lederer, 533 F.2d 891, 893-894 (3d

Cir. 1976), the Court finds that Defendants have wholly failed to submit valid reasons

supporting their contention of mistake and/or excusable neglect in this case, and the

granting of the motion would work a great prejudice to Plaintiff based upon the willful

conduct of Defendants herein.

       The Court finds that Defendants were properly served by the process server on

January 10, 2020, under FRCP 4(e)(2)(A)&(B), when he placed the Summons and

Complaint in Defendant-wife’s hands. Doc. 17-1 (McCarthy Aff. ¶¶ 6-7, Ex. A). The

proofs of service executed by the process server (DeMasi) (Id. ¶ 7, Exs. B-C), an

impartial process server with no reason to lie, create a “presumption that proper service

was effectuated.” Hunt Optics & Imaging, Inc. v. Greene, No. CIV.A. 10-503, 2010 WL

3303792, at *2 (W.D. Pa. Aug. 19, 2010); accord FROF, Inc., 695 F. Supp. 827, 829

(“[A] bare allegation by a defendant that he was improperly served cannot be allowed to

bely [sic] the private process server's return.”). Moreover, Defendant-wife, obviously

knowing the Answer due date and contacting Plaintiff’s local counsel on said due date,

January 31, 2020, to discuss this Action and seek an extension (Doc 17-1, McCarthy Aff.

¶¶ 9, 11-12, Ex. D) is further evidence of proper service and conclusive proof that she

was fully aware of this lawsuit. Therefore, the judgment is not “void” for lack of proper

service and Defendants’ failure to Answer was not due to “mistake, inadvertence,

surprise, or excusable neglect.” FRCP 60(b)(1) & (4). Although Defendants claim in




                                             6
  Case 2:19-cv-01682-AJS Document 19 Filed 07/28/20 Page 7 of 9




their motion to having not been present at their residence on the date/time the process

server arrived (7:16 am on 1/10/20), those statements are not credible and, in any event,

do not constitute a valid refutation to Plaintiff’s sworn declarations.

       The only remaining clause in Rule 60(b) which could arguably be claimed by

Defendants in their moving papers is the catch-all “any other reason that justifies relief.”

FRCP 60(b)(6). However, in order to set aside a default judgment pursuant to Rule

60(b)(6), Defendants “must demonstrate the existence of extraordinary circumstances that

justify reopening the judgment.” Budget Blinds, 536 F.3d at 255 (internal quotations

omitted); accord Gonzalez v. Crosby, 545 U.S. 524, 535 (2005) (“[O]ur cases have

required a movant seeking relief under Rule 60(b)(6) to show ‘extraordinary

circumstances’ justifying the reopening of a final judgment.”). Demonstrating

“extraordinary circumstances” exist “requires a showing of an extreme and unexpected

hardship.” Johnson v. United States, 375 F. App’x 273, 275 (3d Cir. 2010). Nowhere in

their papers do Defendants demonstrate “extraordinary circumstances” or extreme and

unexpected hardship.

       With respect to the concept of Defendants alleging a meritorious defense, the

Court does not find that factor to weigh in their favor either. Moreover, contrary to

Defendants claim, there is no problem of conflicting judgments between this action and

the New York litigation. Indeed, the District Court in the New York litigation already

held that Defendant-husband does not have a meritorious defense because “the plain and

unambiguous terms of that agreement . . . reflect Defendant’s outstanding debt to

Plaintiff.” Ex. 14 at 7. In fact, the only issue currently before the District Court in the

Southern District of New York is whether there was diversity jurisdiction at the time the




                                              7
  Case 2:19-cv-01682-AJS Document 19 Filed 07/28/20 Page 8 of 9




action was filed. See Ex. 16 at 3. Even if Defendant-husband were to prevail on that

issue, the debt would not be extinguished, only Plaintiff would be required to remand its

claims to state court. Finally, this action seeks to undo the fraudulent transfers, which is a

separate tort that has not been brought in the New York litigation, and against Defendant-

wife, who was not sued in the New York litigation. And, as for Defendants contention

that there is a statute of limitations problem, Plaintiff has adequately alleged that it was

not known to them until the deposition of Defendant-wife in 2019 that the fraudulent

transfers even occurred.

       This Court, upon consideration of the three factors of prejudice to Plaintiff, the

availability of a meritorious defense, and a pattern of tactics evidencing culpability of

Defendants (set forth hereainbove), the Court finds against Defendants on their request to

set aside the default judgment. In sum, all of these factors weigh in favor of upholding

the default. See Hritz v. Woma Corp., 732 F.2d 1178, 1184 (3d Cir. 1984) (upholding

trial judge’s decision “to enter a default judgment” where the defendant “callously

disregarded repeated notices of a judicial proceeding”). Culpable conduct by defendants

includes “willfulness,” “bad faith,” “acts intentionally designed to avoid compliance,”

and “[r]eckless disregard for repeated communications from plaintiffs.” Hritz, 732 F.2d

at 1183; Sunoco, Inc. (R & M) v. Glob. Recycling & Demolition, LLC, 300 F.R.D. 253,

257 (E.D. Pa. 2014) (“Conduct is culpable when the conduct leading to entry of default

was ‘willful, intentional, reckless or in bad faith”). Here, Defendants have not responded

to the Complaint despite proper service and repeated notices from Plaintiff’s local

counsel, (McCarthy Aff. ¶¶ 14-15, Exs. E-G) and New York counsel (Exs. 8, 10-12). In

conclusion, it strains credulity for this Court to believe Defendants’ unsworn statements




                                              8
       Case 2:19-cv-01682-AJS Document 19 Filed 07/28/20 Page 9 of 9




     that they were unaware of this litigation, a position that, unfortunately, is all too familiar

     to them. It would be unfairly prejudicial to Plaintiff to countenance Defendants

     obfuscation tactics yet again while Defendants continue to shift assets in an attempt to

     become judgment proof.

            For these reasons, the Court HEREBY DENIES the instant motion to set aside the

     default judgment. Doc. 14.



                                            SO ORDERED this 28th day of July, 2020.

                                            s/Arthur J. Schwab
                                            Arthur J. Schwab
                                            United States District Judge




cc: All Registered ECF Counsel and Parties




                                                    9
